Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
**This Allowability Notice is in response to a new IDS filed with RCE on 01/27/2022, after an Allowability Notice mailed on 12/15/2021.
This application is a Non-Provisional application of Provisional applications 62/592,447, filed on 11/30/2017 and 62/580,276, filed on 11/01/2017.
Claims 1-5, 6-8, and 28-40 are currently pending in this patent application.
In response to a previous Office action, a Notice of Allowability Office action (mailed on 12/15/2021), Applicants filed a new IDS on 01/27/2022 is acknowledged. 
Claims 6-8, 31, 33-35 and 40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim because elected mutation species was D379 and D330-D379. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered. 
Claims 1-5 and 28-30, 32, 36-38 and 39 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith. Information Disclosure Statement (IDS) submitted on 01/27/2022 after Notice of Allowance mailed on 01/27/2022 is considered. The IDS submission does not alter the merit of the allowed claims.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Y. Elaine Chang, applicants’ representative on 02/08/2022. 

Election/Restriction/Rejoinder
Claims 1-5 and 28-30, 32, 36-38 and 39 are directed to an allowable product with the elected mutation species of D379 and D330-D379. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 31, 33-35 and 40 reciting non-elected species of mutations, previously withdrawn from consideration as a result of a restriction requirement, mailed on 06/15/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the species election (claims 1-5, 28-39 and 40) as set forth in the Office action mailed on 06/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:

 2. (Currently amended) A modified caspase-9 polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2, and at least one amino acid substitution, wherein the at least one amino acid substitution is selected from the group consisting of S271Y, S274E, 
30. (Currently amended) The modified caspase-9 polypeptide of claim 2, wherein the at least one amino acid substitution is selected from the group consisting of S271Y, 
36. (Currently amended) The modified caspase-9 polypeptide of claim 2, wherein the at least one amino acid substitution is selected from the group consisting of 
.
Allowable Subject Matter
	Claims 1-5, 28-30, 32-39 and 40 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a modified caspase-9 polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2, and at least one amino acid substitution, wherein the at least one amino acid substitution is at an amino acid position selected from the group consisting of S271, S274, F342, I370, D379, V387, A390, and K409, wherein each amino acid position refers to the position of the respective amino acid in SEQ ID NO: 1.  The prior art does not teach a modified caspase-9 polypeptide comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2, and at least one amino acid substitution, wherein the at least one amino acid substitution is at an amino acid position selected from the group consisting of S271, S274, F342, I370, D379, V387, A390, and K409, wherein each amino acid position refers to the position of the respective amino acid in SEQ ID NO: 1.  A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656